Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


A.	Claims 5, 7-8, 11, 13, 16, 23, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yan (HD-CNN:Hierarchical Deep Convolutional Neural Networks for Large Scale Visual Recognition, 2015) in view of  Zhu (Zhu et al, “B-CNN: Branch Convolutional Neural Network for Hierarchical Classification”, arXiv.org 2017) in further view of Cotman (US2007/0098252) 

As for claim 5, Yan teaches
A computer-implemented method comprising: 
	as implemented by a computing system comprising one or more computer processors configured to execute specific instructions: 
	receiving an image to be classified;  (Fig 1b, Image)
	generating, using a base model network (Fig 1b, ch 3.2, “Shared Layers” or “Coarse component independent layers B”) and the image (see above), a base model output associated with the image (Fig 1b, low-level features, or coarse prediction);
	generating, using [..] work model networks (Fig 1b, ch 3.2, Fine component independent layers F1..FK) and the base model output (see above), a plurality of work model outputs (fine prediction 1..K); 
	determining a label associated with the image, wherein the label is determined based at least partly on the plurality of work model outputs (Fig 1b ch 3.2 “Final prediction”)
Yan does not specifically teach, Zhu however teaches
	selecting a subset of work model networks from a hierarchy of work model networks, wherein the subset of work model networks comprises a first work model network from a first level of the hierarchy and a second work model network from a second level of the hierarchy; (Fig 1a, ch 3.2-3.3, the Loss Weight parameter can disable the output of any hierarchy-level network, e.g. “Coarse 1”, “Coarse 2”, “Fine”, etc., whenever the Loss Weight is set to 0; Ch 3.3 par 1 ln 6, par 2 lns 4,6 include examples of Loss Weight being zero; it is clear that when Loss Weight for a particular hierarchy-level network is zero, that network is excluded from making a contribution to the final Loss function in (1);  therefore, by setting the Loss Weights of a number of hierarchy-level networks to values other than zero is equivalent to selecting those networks to contribute to the final Loss Function, for example ch 3.3. par 2 ln 4 weights are [0,0,1], which means only first network is selected)
	generating, using a subset of work model networks .. (it would be obvious to apply the Loss Weight parameter to the neural networks of Yan in selecting which networks will contribute to the final result, by setting the Loss Weight parameter of the non-contributing network to zero, as discussed above)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the hierarchical neural network classifier of Yan by including the Loss Weight of Zhu, as both pertain to classifying images by neural networks.  The motivation to do so would have been, to introduce additional fine-tuning according to the nature of the dataset being classified and/or trained.
the combination of Yan and Zhu does not specifically teach, Cotman however teaches
	displaying an image classification interface configured to accept user input regarding classification of the image;  ([0051], also Fig 9, results of machine-based classification are presented to the user)
	receiving user interaction data representing a user input to the image classification interface ([0051],3 also Fig 9,user inputs a judgement about the accuracy of the classification);  and 
	determining a label associated with the image, wherein the label is determined based at least partly on [machine classification] and the user input ([0051] store classification data)It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the hierarchical neural network classifier of Yan and Zhu, to include the user confirmation step of Cotman, as all  pertain to machine classification of images.  The motivation to do so would have been, to improve system accuracy by obtaining additional input from users regarding the accuracy of the machine classification.

As for claim 21, please see discussion of analogous claim 1 above.
 
As for claims 7, the combination of Yan, Zhu and Cotman teaches 
	storing the base model output in a cache (Yan Fig 1b, the “low-level features” and “coarse prediction” data  inherently needs to be stored somewhere for subsequent processing, i.e. “stored in a cache”)
 
As for claims 8, 23, the combination of Yan, Zhu and Cotman teaches 
	loading the base model output from the cache, wherein at least one of the plurality of work model outputs is generated after the base model output is loaded from the cache (Yan Fig 1b, the “low-level features” and “coarse prediction” data is input into the F1-Fk Fine components, therefore inherently must be read from a storage, i.e. “loaded from cache”, prior to being input into the Fine components)

As for claims 11, 25, the combination of Yan, Zhu and Cotman teaches 
	generating the plurality of work model outputs comprises 
	generating a first work model output using a first work model network in parallel with generating a second work model output using a second work model network (Yan, Fig 1b, Fine components F1..Fk are performing in parallel)
 
As for claims 13, 27, the combination of Yan, Zhu and Cotman teaches 
	a first work model output comprises 
	a first confidence score associated with the label, and a second confidence score associated with a second label (Yan Fig 3, different confidence scores are produced for different label candidates)

As for claim 16, the combination of Yan, Zhu and Cotman teaches
	receiving a second image selected by the user for classification;  
	generating, using the base model network and the second image, a second base model output associated with the second image;  
	generating, using the plurality of work model networks and the base model output, a second plurality of work model outputs;  and 
	determining a second label associated with the second image, wherein the second label is determined based at least partly on the second plurality of work model outputs, and wherein the second label is different than the label (Yan, Fig 3, applying the classification method to a database of multiple images, and deriving different labels)


As for claim 29, the combination of Yan, Zhu and Cotman teaches 
	the first work model network is selected from a plurality of work model networks of the first level of the hierarchy based at least partly on at least one of: a prior user input received prior to the user input (Zhu, Fig 1a, the Weight Loss parameter can be set up by a user; the training data set is also set up by a user), or a prior work model output generated prior to the plurality of work model outputs 


As for claim 30, the combination of Yan, Zhu and Cotman teaches
	the first level of the hierarchy comprises a plurality of work model networks including the first work model network, and wherein, only the first work model network of the plurality of work model networks of the first level of the hierarchy is used to generate a work model output from the base model output (Zhu, Fig 1a, Weight Loss can be set to arbitrary numbers, including for example, [1,1,0] or [0,1,0] thereby including only the first network Coarse2, that comes after the initial network Coarse1, i.e. “base”)


B.	Claims 9-10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yan, Zhu and Cotman in further view of Kyakuno (US2019/0199511)

As for claim 9, the combination of Yan, Zhu and Cotman does not teach, Kyakuno however teaches
	receiving the base model network and the plurality of work model networks from a remote system via a network (Kyakuno Fig 1, [0029]; teaches transferring a trained neural network model from server to client) 
	storing the base model network and the plurality of work model networks in a local data store of the computing system (Kyakuno Fig 1, [0029])
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the combination of Yan, Zhu and Cotman, to further include client/server transfer of a trained model from server to client as taught by Kyakuno, as all pertain to the art of classifying images using neural networks.  The motivation to do so would have been, to enable classification on the user device and thus save processing time by not needing to upload every image taken by camera to a server for classification.

As for claims 10, 24, the combination of Yan, Zhu, Cotman and Kyakuno teaches 
	loading the base model network and the plurality of work model networks from the local data store (Kyakuno Fig 1, [0029] el 12, storing and using the model), wherein the local data store comprises a browser-based data store (a “browser-based data store” does not appear to limit the claim, as it is not clear what type of data store would be called “browser-based”; for purposes of this Office Action, Fig 1 el 12 can be called such a data store)
 
C.	Claims 12 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yan, Zhu and Cotman in further view of Rehman (“Difference between serial and parallel processing”, ITRelease, Nov 2017)
As for claims 12, 26, the combination of Yan, Zhu and Cotman teaches 
Yan teaches
	generating the plurality of work model outputs comprises generating a first work model output using a first work model network [..] generating a second work model output using a second work model network (Yan Fig 1b as discussed in claim 1, generating in parallel)
the combination of Yan, Zhu and Cotman does not specifically teach, Rehman however teaches
	generating first .. prior to generating second (Rehman, pg 3-4, Figure, “Serial vs parallel processing”, discusses advantages and disadvantages of serial vs parallel processing) 
It would have been obvious for one of ordinary skill in the art, to modify the combination of Yan, Zhu and Cotman, with serial processing architecture of Rehman, as all pertain to computer processing of data.  The motivation to do so would have been, replacing parallel processing of Yan with serial processing of Rehman would reduce processing cost (see point 4 of Rehman on pg 4), e.g. reduce the required number of processors and/or memory.
	


D.	Claim 14-15 and 28 is rejected under 35 U.S.C. 103 as being unpatentable over Yan, Zhu and Cotman in further view of Iwanaga US2019/0220972)
As for claim 14, the combination of Yan, Zhu and Cotman does not specifically teach, Iwanaga however teaches
	determining to display the label based on the first confidence score satisfying a threshold (Iwanaga [0064]-[0068] teaches producing candidate classifications, assigning classification scores to each candidate, and determining the candidate selection in part based on comparing the confidence score to a threshold; Fig 3 el 71 teaches displaying the classification results)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the combination of Yan, Zhu and Cotman, with classification candidate selection of Iwanaga, as all pertain to classifying objects in images.  The motivation do so would have been, to improve accuracy of the classification, selecting a candidate which meets at least a minimal confidence score.

 As for claims 15, 28, the combination of Yan, Zhu and Cotman does not specifically teach, Iwanaga however teaches
	determining to display the label based on a difference between the first confidence score and the second confidence score  (Iwanaga [0064]-[0068] teaches producing candidate classifications, assigning classification scores to each candidate, and determining the candidate selection in part based on comparing differences between confidence scores to a threshold)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the combination of Yan, Zhu and Cotman, with classification candidate selection of Iwanaga, as all pertain to classifying objects in images.  The motivation do so would have been, to improve accuracy of the classification, recognizing that if an object classification yields candidates with similar confidence scores, then it is not clear which candidate is more likely to be correct.


Final Rejection
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ROZ whose telephone number is (571)270-3382.  The examiner can normally be reached on M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park  can be reached on  (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK ROZ/
Primary Examiner, Art Unit 2669